In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-3800

A DETUNJI A KANDE,
                                             Plaintiff-Appellant,
                              v.

R ANDALL G ROUNDS, T ERRY G UY,
JEANIE C AMPANELLA, and D EE
D EE B ROOKHART,
                                          Defendants-Appellees.



          Appeal from the United States District Court
             for the Southern District of Illinois.
            No. 05-C-4212—J. Phil Gilbert, Judge.



   A RGUED D ECEMBER 9, 2008—D ECIDED F EBRUARY 9, 2009




 Before F LAUM, W OOD , and W ILLIAMS, Circuit Judges.
  F LAUM , Circuit Judge. Adetunji Akande alleged that
the defendants—all employees of the Illinois Department
of Corrections—deprived him of a property interest in
his employment in violation of the due process clause of
the Constitution. The district court granted summary
judgment to defendants, finding that they were entitled
2                                                No. 07-3800

to qualified immunity because Akande could not estab-
lish that he had been subject to a constitutional violation.
For the reasons explained below, we affirm the judg-
ment of the district court.


                      I. Background
  Akande began working for the Illinois Department of
Corrections (“IDOC”) in March 1990. After eighteen
months, he was transferred to Robinson Correctional
Center in Robinson, Illinois, where he worked in the
clinical services division. The clinical services division
was responsible for providing psychological, vocational
and substance abuse counseling to prison inmates as
well as attending to some inmate disciplinary matters.
The division was comprised of three levels of employees:
the clinical services supervisor, who oversaw the
division; clinical casework supervisors, who served as
intermediate managers; and correctional counselors.
During the 1990s, Akande rose through the ranks at
Robinson and in January 2003 he was promoted to the
position of clinical casework supervisor. The clinical
casework supervisor position was subject to the Illinois
Personnel Code, 20 ILCS 415/1 et seq., which provided
that employees could not be terminated or demoted
without cause.
  Clinical casework supervisors at Robinson had a
number of responsibilities. They were involved in
making recommendations to the warden to resolve disci-
plinary allegations (or “tickets”) against inmates. Typically,
correctional counselors heard “minor tickets” while
No. 07-3800                                             3

“major tickets” were heard by a two-member panel
known as the Adjustment Committee. One of the job
duties of the clinical casework supervisor was to serve as
a member of the Adjustment Committee. Corrections
counselors were to enter reports on minor tickets into
Robinson’s Disciplinary Tracking System (“DTS”), while
clinical casework supervisors were expected to enter the
major ticket reports. Each DTS entry took about ten
minutes, and there were approximately five to ten
major ticket hearings per day.
  Among other responsibilities, the clinical casework
supervisor job description listed duties such as
“supervis[ing] delivery of counseling services,”
“assign[ing] work,” and “complet[ing] and sign[ing]
peformance evaluations” for correctional counselors. In
addition to these duties, the job description also tasked
the clinical casework supervisor with “serv[ing] on
various institutional committees” (including the Adjust-
ment Committee). The job description also included a
“catch-all” clause stating that a clinical casework super-
visor “[p]erforms other duties as required or assigned
which are reasonably within the scope of those
enumerated above.”
  As mentioned above, Akande began his employment
as a casework supervisor at Robinson in January 2003.
At this time, Richard Cervantes (“Cervantes”) was also
serving as a clinical casework supervisor. However, in
the fall of 2003, Cervantes was promoted to the position
of acting clinical services supervisor, leaving Akande as
the only clinical casework supervisor.
4                                             No. 07-3800

  In late 2003 or early 2004, Randall Grounds was ap-
pointed warden of Robinson. Grounds consulted with
Cervantes about Akande’s job performance and came to
believe that Akande was not performing his duties
well. Specifically, Grounds was made aware of com-
plaints that Akande was not inputting Adjustment Com-
mittee hearing reports into the DTS. Based on this infor-
mation, Grounds directed Akande to personally enter
data regarding major and minor ticket disciplinary hear-
ings into the DTS at the end of each day, regardless
of whether he was a hearing officer at that proceeding.1
According to Akande, this task consumed most of his
time and he began delegating this work to corrections
counselors. Grounds again ordered Akande to enter all
major and minor tickets into DTS. However, Akande
continued to delegate this responsibility to corrections
counselors.
  Because he refused to follow Warden Grounds’s order,
Akande was referred for discipline. The prison held
hearings on each disciplinary referral. In his defense,
Akande claimed that he was entitled to delegate the
task of inputting DTS tickets notwithstanding Warden
Grounds’s instruction to the contrary. Three separate
disciplinary officers rejected Akande’s defense. Plaintiff
received an oral reprimand, a written reprimand, and a



1
  The parties dispute whether Grounds ordered Akande to
put both major and minor ticket information into the DTS.
We have credited Akande’s version of events, as is appro-
priate at the summary judgment stage.
No. 07-3800                                                  5

three-day suspension. In response, Akande filed six
separate grievances under his union’s collective
bargaining agreement, claiming that he had been unfairly
subjected to discipline. These complaints were settled
or resolved prior to arbitration.
  In January 2004, Grounds informed Akande that he
would no longer have responsibility for supervising
correctional counselors. However, Akande continued to
perform some of his regular duties, including presiding
over major ticket disciplinary hearings and making recom-
mendations regarding ticket dispositions, reviewing
inmates’ requests for transfer and recommending
transfer dispositions, and scheduling and lecturing in
the Pre-Start Program (a series of classes that prepared
inmates for their release).2
  On March 3, 2004, Warden Grounds presented Akande
with a memorandum entitled “Responsibilities of Case-
work Supervisor.” It stated that all data entry for major
(though not minor) disciplinary tickets was the responsi-
bility of the casework supervisor. Grounds asked Akande
to sign the memo, but Akande refused. Akande left
work, claiming that he had a headache. That same day,
Akande went on extended disability leave following a
diagnosis of depression. He never returned to his job



2
  Defendants point to evidence that Akande—despite his claim
that he was barred from all supervisory duties—still supervised
counselors with respect to their inmate escape risk assess-
ments and with respect to their workloads. However, we
again credit Akande’s version of events at the summary judg-
ment stage.
6                                              No. 07-3800

at Robinson. On leave, Akande received disability pay-
ments that were significantly less than his salary at the
correctional center.
  In November 2005, Akande brought the present law-
suit. He alleged that beginning in late 2003 he was effec-
tively removed from his position as a casework supervisor
in which he had a constitutional property interest. The
district court granted summary judgment to defendants,
concluding that they were entitled to qualified immunity.
Specifically, the district court held that Akande had
“simply failed to present evidence from which a rea-
sonable jury could conclude that he was deprived of a
protected interest.” Because it concluded that Akande
was not deprived of a property interest, it did not
address whether Akande was provided sufficient
process and that Akande’s alleged constitutional right
was not clearly established.


                     II. Discussion
  We review an order granting summary judgment
de novo, construing all facts and drawing all reasonable
inferences in favor of the non-moving party. Russell v.
Harms, 397 F.3d 458, 462 (7th Cir. 2005). Summary judg-
ment is appropriate if “ ‘the pleadings, depositions, an-
swers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is not genuine
issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.’ ” Isbell v.
Allstate Co., 418 F.3d 788, 793 (7th Cir. 2005) (quoting
Fed. R. Civ. P. 56(c)).
No. 07-3800                                                      7

   Qualified immunity shields government officials from
liability for civil damages where their conduct does not
violate clearly established statutory or constitutional
rights of which a reasonable person would have known.
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In Saucier
v. Katz, the Supreme Court established a two-step
inquiry for courts ruling upon the qualified immunity
issue.3 See Saucier v. Katz, 533 U.S. 194, 201 (2001). To
determine whether an official is entitled to qualified
immunity, courts decide (1) whether the facts alleged
or shown by the plaintiff make out a violation of a con-
stitutional right, and (2) if so, whether that right was
“clearly established” at the time of the defendant’s
alleged misconduct. Id. at 201. If it is clear that there
has been no constitutional injury, we need not proceed to
the second step: the officials are entitled to immunity. Id.
  The threshold question for a procedural due process
claim is whether there has been an unconstitutional
deprivation of life, liberty, or property. Akande claims
that he was deprived of a property interest in his posi-
tion as a casework supervisor at Robinson. In evaluating
Akande’s claim on appeal, it is important to understand


3
   The Supreme Court has recently clarified that the Saucier
sequence is not an inflexible requirement. See Pearson v.
Callahan, ___ U.S. ___, ___ S.Ct. ___, 2009 WL 159429, *9 (Jan. 21,
2009). However, courts are still free to follow the Saucier
protocol where, as here, it facilitates the expeditious disposi-
tion of a case. See id. (“Although we now hold that the
Saucier protocol should not be regarded as mandatory in all
cases, we continue to recognize that it is often beneficial.”).
8                                              No. 07-3800

that property interests are not created by the United
States Constitution. Rather, they are created and defined
by existing rules or understandings that stem from an
independent source such as state law-rules. Ulichny v.
Merton Community School Dist., 249 F.3d 686, 700 (7th Cir.
2001) (citations omitted); Atterberry v. Sherman, 453 F.3d
823, 826 (7th Cir. 2006) (citation omitted). Here, state
law defines Akande’s property right as the right not to
be removed, discharged, demoted, or suspended for
more than thirty days without cause. 20 ILCS 415/11
(2006); 20 ILCS 415/8b.16; see also Atterberry, 453 F.3d at
826 (also considering a procedural due process claim
made under 20 ILCS 415/11). Illinois law defines demo-
tion as the “assignment of an employee to a vacant posi-
tion in a class having a lower maximum permissible
salary or rate than the class from which the demotion
was made for reasons of inability to perform the work of
the class from which the demotion was made.” 80 Ill.
Admin. Code § 302.470(a). Here, the undisputed evidence
shows that Akande was not assigned to a vacant position
with a lower salary. He was not terminated or told to
leave his employment. Rather, his job duties were
altered while he remained at the same position and
received the same salary. Under Illinois law, these
changes did not constitute a demotion, so Akande was
not deprived of a property interest in his employment.
  This court’s decision in Atterberry confirms that Akande
cannot establish a constitutional deprivation here. See
Atterberry, 453 F.3d at 825-28. In Atterberry, an Illinois
employee in the Department of Professional Regulation
alleged that he was effectively demoted without due
No. 07-3800                                                9

process in violation of Illinois law. Id. at 825. He alleged
that he had been stripped of his supervisory responsi-
bilities, given an undesirable workspace (a metal desk
and a broken chair), and was being required to perform
the duties of a lower level employee. See id. at 824-25.
However, the employee retained his job title and salary.
Id. at 825, 827. This court affirmed summary judgment
to defendants because the facts, even when viewed in
the light most favorable to the plaintiff, “le[ft] no am-
biguity” regarding the constitutional issue. Id. at 827. The
employee’s only expectation under state law was that
he would “not be subjected to reduction in salary or
rate.” Id. Because the employee was not deprived of these
expectations, “he was not deprived of a cognizable consti-
tutional property interest.” Id. It thus appears that
Atterberry forecloses Akande’s argument that the
alteration of his job duties (but not of his title or salary)
was a constitutional deprivation.
  Akande attempts to distinguish Atterberry by stating
that it dealt with whether the employee’s rights were
clearly established and not with whether a deprivation
occurred. However, this is not an accurate characteriza-
tion of Atterberry, for that case—in analyzing the
qualified immunity issue—decisively stated that the
facts did “not show any violation of a constitutional
right.” Id. at 826.
  Akande also argues that a decision in defendants’ favor
is contrary to other decisions of this court, namely
Sonnleitner v. York, 304 F.3d 704 (7th Cir. 2002), Barrows
v. Wiley, 478 F.3d 776 (7th Cir. 2007) and Wozniak v.
10                                                No. 07-3800

Conry, 236 F.3d 888 (7th Cir. 2001). Akande’s citations to
Sonnleitner and Barrows are unavailing. He claims that
they stand for the proposition that any action by a
state employer that impacts an employee’s future
income is a constitutionally violative deprivation of
property. But those cases actually hold that in order to
recover for a constitutional deprivation, the plaintiff
must show an economic loss. See Sonnleitner, 304 F.3d
at 716 (actionable deprivation of property requires both
“the loss of position” and “effects on future income”);
Barrows, 478 F.3d at 780; id. at 780-81 (the “first step of the
due process analysis requires us to consider initially
whether Barrows had property interests in his [job], and
secondarily whether he suffered economic harm from
a property deprivation”). A showing of economic harm
is a requirement for damages, not a theory for estab-
lishing a constitutional deprivation. Because here,
Akande has not shown that he was deprived of a con-
stitutional property interest, it is not relevant whether
he suffered any economic loss due to the personnel
actions at the correctional center.
  Nor does Wozniak help Akande’s case. In Wozniak, a
tenured professor at the University of Illinois contended
that he was barred from all teaching, barred from all
research, and—despite holding the post of professor for
twenty-eight years—assigned to manage his depart-
ment’s website, “effectively shuttl[ing] [him] from the
faculty to the administrative staff.” Wozniak, 236 F.3d
at 889. We found that the professor had been construc-
tively discharged because the “employer . . . strip[ped] an
employee of the ordinary incidents of the job, in a way
No. 07-3800                                               11

that could lead a reasonable, self-respecting person to
resign.” Wozniak, 236 F.3d at 889-90. However the evi-
dence here does not establish that Akande suffered a
change in working conditions similar to that in Wozniak.
As discussed above, though Grounds stated that he
would no longer be supervising correctional counselors,
Akande continued to perform many of his regular
duties, including presiding over major ticket disciplinary
hearings and making recommendations regarding ticket
dispositions, reviewing inmates’ requests for transfer
and recommending transfer dispositions, and scheduling
and lecturing in the Pre-Start Program. Akande’s change
in duties is not similar to the change in duties in
Wozniak, where the employee was forbidden from per-
forming all of his core job functions and forced into
work that was outside his area of education and training.
  It may be true that Akande was unhappy with the
alteration of his duties. Regardless, that alteration did not
amount to a “demotion” under Illinois law because he
remained at the same job post and pay grade, see 20 ILCS
415/11 (2006); 20 ILCS 415/8b.16; Atterberry, 453 F.3d at
827, and was not stripped of all of his core job functions,
see Wozniak, 236 F.3d at 889-90.
   Because Akande has failed to show that he was sub-
jected to a constitutional deprivation, we need not
inquire whether the right he invokes was clearly estab-
lished at the time of the alleged violation. See Saucier, 533
U.S. at 206. The defendants are entitled to qualified im-
munity.
12                                             No. 07-3800

                     III. Conclusion
  Because Akande has not shown that his constitutional
rights were violated, the defendants are entitled to quali-
fied immunity. We A FFIRM the judgment of the district
court.




                           2-9-09